Citation Nr: 0932867	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  04-37 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty in the US Navy from July 
1964 to April 1969.  

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 2003 
rating decision of the VA Regional Office (RO), in St. Paul, 
Minnesota, that among other things, denied service connection 
for PTSD and depression.  The record reflects that upon 
reviewing the claim, the Board, in October 2007, remanded the 
claim.  The claim has since been returned for appellate 
review.  

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

As reported above, in October 2007, the Board remanded the 
claim to the RO via the AMC.  The purpose of that remand was 
to obtain additional information with respect to the 
appellant's claimed stressors.  Additionally, the Board asked 
that the appellant be informed of what specific evidence he 
needed to present in order to prevail on his claim.  
Moreover, the Board asked that the information obtained from 
the appellant be corroborated through the Joint Service 
Records Retention Center (JSRRC) and that a specific 
determination be made with regards to the appellant's claimed 
stressors.

A review of the claims folder indicates that the appellant 
was provided with a VCAA-type letter in January 2008.  
However, a specific PTSD development letter was not sent to 
the appellant and it is unclear from the record whether the 
correct postal address was used to contact the appellant.  
Additionally, there is no indication that the AMC prepared a 
detailed stressor report and that information was never sent 
to the JSRRC for verification.  Also, the RO/AMC has never 
determined whether the United States Court of Appeals for 
Veterans Claims, hereinafter the Court['s], pronouncements in 
Pentecost v. Principi, 16 Vet. App. 124 (2002) applied to the 
appellant's stressor statements.  Upon reviewing the 
documents obtained after the Board Remand and the AMC's 
action as a result of the Board's Remand, the Board is of the 
opinion that the requested information was not obtained.  In 
other words, upon reviewing the claims folder, it is the 
Board's opinion that the RO/AMC did not comply with the 
remand instructions.  In Stegall v. West, 11 Vet. App. 268 
(1998), the Court held that a remand by the Board confers on 
a claimant, as a matter of law, the right to compliance with 
the remand orders, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  As the documents obtained did not specifically 
attain the information needed by the Board, the claim must be 
returned to the RO for the requested information.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the AMC/RO for the following 
development:

1.  The RO/AMC should once again request 
that the appellant provide another 
written statement concerning his 
experiences while in the US Navy and 
serving in the brown and blue waters of 
the Republic of Vietnam.  The appellant 
should be advised that this information 
is vitally necessary to obtain supportive 
evidence on the stressful events and he 
must be asked to be as specific as 
possible.  The RO/AMC should provide to 
the appellant copies of the appellant's 
previous statements so that the appellant 
can use those documents to refresh his 
memories and also add any additional 
information that he may have forgotten in 
those documents.  He should be informed 
that, without such details, an adequate 
search for verifying information cannot 
be conducted.  He should be further 
advised that a failure to respond may 
result in an adverse action against his 
claim.  The RO/AMC should note in the 
record the responses provided by the 
appellant.

The RO/AMC should specifically ask that 
the appellant elaborate on the following 
assertions:

a.  The appellant should provide as much 
detail as he possibly can with respect to 
the incident in which he was on leave in 
Saigon and a bar was blown-up and 
individuals killed.  The appellant should 
provide as much information as he can 
with respect to this incident; i.e., his 
location at the time of the incident, the 
time of year that it occurred, how the 
incident affected him, the names of any 
individuals who were with him during the 
same incident, etcetera.

b.  The appellant should provide as much 
detail as he possibly can with respect to 
the incident in which he claims he 
stabbed an individual who was attempting 
to board his ship in order to search 
through the garbage.  The appellant 
should provide as much information as he 
can with respect to this incident; i.e., 
his location at the time of the incident, 
where the ship was anchored or tied-up, 
the time of year that it occurred, how 
the incident affected him, the names of 
any individuals who were with him during 
the same incident, etcetera.

2.  The RO/AMC should ask that the 
appellant and his service representative 
contact any individuals who were 
stationed with the appellant while he was 
in the Navy and provide a written 
statement concerning any stressors 
claimed by the appellant.  Any response 
received from the appellant's comrade-in-
arms should be included in the claims 
folder for review.

3.  Upon receipt of the above answers, 
the RO/AMC should send those answers, 
along with the other statements made by 
the appellant, to the National Personnel 
Records Center (NPRC), if appropriate, 
and the US Joint Service Records 
Retention Center (JSRRC).  The RO/AMC 
should ask each of the units whether they 
can confirm the presence of the 
appellant, his duties, and any event he 
comments thereon.  If the NPRC and/or 
JSRRC are/is unable to provide specific 
detail concerning the appellant's claimed 
stressors because of national security, 
the NPRC and/or JSRRC should be asked if 
it is able to confirm the stressors in a 
general, nonsecurity-breaking manner.  
Any and all information obtained should 
be included in the claims folder for 
future review.

4.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the appellant was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  The RO/AMC must 
specifically render a finding as to 
whether the record establishes the 
existence of a stressor or stressors.  
Moreover, the RO/AMC must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the 
RO/AMC should address any credibility 
questions raised by the record and it 
must take into account the Court's 
Pentecost [v Principi, 16 Vet. App. 124 
(2004)] pronouncements.

5.  If and only if the RO/AMC determines 
that the appellant was exposed to a 
stressor or stressors while in service, 
the RO/AMC should arrange for the 
appellant to be examined by a 
psychiatrist, who has not previously 
examined him, to determine the correct 
diagnosis of any psychiatric disorder.  
The RO/AMC must specify, for the 
examiner, the stressor or stressors that 
the RO/AMC has determined are established 
by the record.  If the examiner 
determines that the appellant has any 
psychiatric disorder (depression and/or 
PTSD), the examiner should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO/AMC and found to be 
sufficient to produce PTSD by the 
examiner.

If the examiner concludes that the 
appellant does not suffer from PTSD, but 
instead suffers from another psychiatric 
disorder, such as depression, the 
examiner must proffer an opinion [more 
than likely, less than likely, or as 
likely as not] as to whether any of the 
non-PTSD condition is related to or 
caused by or aggravated by the 
appellant's military service or any 
incident therein.  In discussing this 
point, the examiner must reference the 
appellant's VA medical treatment records.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

6.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2008); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims for 
service connection for a psychiatric disorder, to include 
PTSD and/or depression.  If the benefits sought on appeal 
remain denied, the appellant and the appellant's 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  The 
RO/AMC should specifically discuss in the SSOC the 
applicability of Pentecost to the appellant's claim.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




